Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending. Claims 1 and 11 are independent. Claims 2-10 and 12-19 are dependent. 

	Claim Objections
Claim 9 is objected to because of the following informalities:  The terms “at the event level and at the individual digital image level” should be changed to “at an event level and at an individual digital image level”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (US 20120188382) hereinafter Morrison in view of Kothari (US 8943140) hereinafter Kothari.
Regarding 1, Morrison teaches a computerized method utilizing an instant digital photo-sharing mobile application (i.e. image-handling application for sharing images, [0066]) using a cloud-computing platform (i.e. the image-sharing unit is designed, configured, and/or programmed to share one or more of the stored captured digital images via the cloud-computing infrastructure, [0087]) comprising: obtaining (i.e. the image-obtaining unit is configured, designed, and/or programmed to acquire digital images from multiple sources, [0064]) and uploading a set of digital images as an event album to a digital-image aggregator in a cloud-computing platform (i.e. the photos 108a, 108b, and 108c uploaded from each of the image-capturing devices, [0025]), wherein the digital images are provided by a set of collaborators at said event (i.e. various different people taking photographs of the wedding 102 using various different photo-taking devices. Using her camera-equipped smartphone 104a, Alexa 106a (i.e., user A) takes her group 108a of photos and such photos are uploaded to the cloud 110. Using his digital camera 104b, Ben 106b (i.e., user B) takes his group 108b of photos and such photos are uploaded to the cloud 110. Using his DSLR (digital single lens reflex) camera 104c, Christian 106c (i.e., user C) captures his group 108c of photos and such photos are uploaded to the cloud, [0024]); with the digital-image aggregator in the cloud-computing platform, aggregating the set of digital pictures (i.e. one or more cloud-computing resources cluster photos of the photo set 212 based on one or more criteria, such as location, time, date, and calendar information from one or more events, [0030]); wherein the set of digital pictures are accessible via the cloud-computing platform using a website or a mobile-device application used by authenticated members of the specified event team (i.e. the group of digital images is provided by the cloud-computing infrastructure. The group is a superlative (e.g., top-ranked) subset of a set of digital images, [0089]); and providing a digital photo-sharing mobile application that allows a collaborator to remove unwanted pictures from the event album post events (i.e. the image-handling application may be designed to enhance user functionality once images have been acquired. For example, the image-handling application may also be configured to display images to the user, [0066] and the user may indicate his disapproval by him choosing to remove one or more photos from the auto-selected subset, [0038]).
However, Morrison does not explicitly disclose wherein the digital images are provided by a host of an event; sharing the set of digital pictures of the event album between a specified event team that the host has designated.
However, Kothari teaches wherein the digital images are provided by a host of an event (i.e. If the event owner selects `yes` to upload the photo/video, then that would be instantly uploaded to the event's photo/video album, col. 22, lines 41-44); sharing the set of digital pictures of the event album between a specified event team that the host has designated (i.e. providing said event owner with the option to share said digital album at time T with a group of persons selected from the group comprising, (a) all event invitees, (b) event attendees only; or (c) nobody, col. 5, lines 1-5).
Based on Morrison in view of Kothari it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kothari to the system of Morrison in order to increase image handling performance of Morrison system.

Regarding 2, Morrison teaches the digital image comprises a digital video (i.e. The image-handling application may be limited to a particular type of digital image (e.g. still images (photographs), moving images (video), [0067]).

Regarding 3, Morrison does not explicitly disclose the digital images are viewable and sharable via a worldwide by any users designated with access by the host.
However, Kothari teaches the digital images are viewable and sharable via a worldwide by any users designated with access by the host (i.e. providing said event owner with the option to share said digital album at time T with a group of persons selected from the group comprising, (a) all event invitees, (b) event attendees only; or (c) nobody, col. 5, lines 1-5 and the event owner would like to share the event's album with them via a public website, which can be accessed at any time, col. 11, lines 50-53). Therefore, the limitations of claims 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding 4, Morrison does not explicitly disclose the host of the digital images has full flexibility to share only the digital pictures to be shared. 
However, Kothari teaches the host of the digital images has full flexibility to share only the digital pictures to be shared (i.e. limit said photos or videos which are uploaded to only those produced by the camera of said photographer's photo or video taking device during said event, pre-event duration, or post-event duration share said digital album at time T with a group of persons, claim 23). Therefore, the limitations of claims 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding 5, Morrison does not explicitly disclose the host is enabled to keep specified digital pictures in a non-viewable private state.
However, Kothari teaches the host is enabled to keep specified digital pictures in a non-viewable private state (i.e. providing said event owner with the option to share said digital album at time T with a group of persons selected from the group comprising, (a) all event invitees, (b) event attendees only; or (c) nobody, col. 5, lines 1-5). Therefore, the limitations of claims 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding 6, Morrison does not explicitly disclose the host is enabled to keep specified digital pictures in a limit viewing state with only host specified privileges provided to a set of specified users designated by the host.
However, Kothari teaches the host is enabled to keep specified digital pictures in a limit viewing state with only host specified privileges provided to a set of specified users designated by the host (i.e. providing said event owner with the option to share said digital album at time T with a group of persons selected from the group comprising, (a) all event invitees, (b) event attendees only; or (c) nobody, col. 5, lines 1-5). Therefore, the limitations of claims 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding 7, Morrison does not explicitly disclose the host is enabled to set the non- viewable private state of a digital image during a live events using a pause and resume functionality provided in the host's digital photo-sharing mobile application
However, Kothari teaches the host is enabled to set the non- viewable private state of a digital image during a live events using a pause and resume functionality provided in the host's digital photo-sharing mobile application (i.e. Share Event Album` option 104--This `Share Event Album` option and its sub-options would be initially disabled (grayed out) until an event owner selects `Yes` on the `Request Photos/Videos` option. However, as seen in FIG. 1B, note that as soon as the `Request Photos/Videos` is changed to `Yes` 108, the `Share Event Album`, col. 17, lines 43-50). Therefore, the limitations of claims 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding 8, Morrison teaches providing a comments feature for each digital image of the set of digital images (i.e. the one or more cloud-computing resources attain feedback from one or more users regarding the auto-selected subset of photos, [0036]).

Regarding 9, Morrison teaches the host and all the collaborators with access to the event album socialize using the comments feature at the event level and at the individual digital image level (i.e. using the photo UI 562 on a cloud-connected computer 564, Alexa 106a may view the auto-selected photos and, in some implementations, provide feedback. That feedback may indicate her approval of or disapproval of the photos that were auto-selected. Of course, other users may view the photos and provide feedback as well, [0072]).

Regarding 10, Morrison teaches providing an application programming interface that enables the digital-image aggregator to share the set of digital images to a third-party online social networking website (i.e. The user-interface unit 560 is configured, designed, and/or programmed present an auto-selected photo user interface, like photo UI 562, to a user and perhaps obtain feedback, [0072] and the image-sharing unit sending copies of a shared image; sending a link to one or more shared images, posting a link to one or more shared images; and uploading shared images to a website, blog, social-networking service, photo/video sharing services, [0087]).

Regarding claims 11-19 the limitations of claims 11-19 are similar to the limitations of claims 1-9. Morrison Further teaches a computerized system comprising: at least one processor configured to execute instructions; a memory containing instructions when executed on the processor (i.e. The term "techniques," for instance, may refer to one or more devices, apparatuses, systems, methods, articles of manufacture, [0097] and the blocks represent instructions stored on one or more processor-readable storage media that, when executed by one or more processors, perform the recited operations, [0099]). Therefore, the limitations of claims 11-19 are rejected in the analysis of claims 1-9 above, and the claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taylor et al. (US 20120197949), the present invention also provides data to event organizers and hosts for marketing. The hosts include funeral homes, wedding venues, and reception sites where the hosts and organizers utilize the data for marketing and mailing initiatives directed to people who have attended previous events at that venue.
Wereski (US 20170300890), the use of digital photography has become an important part of daily life for many individuals. Many cellular phones now include cameras and many social networking application facilitate the sharing of digital photos among many individuals and social groups.
Shin et al. (US 20150261775), if the user goes to the beach to celebrate his or her birthday party and takes a picture by using a mobile phone, the mobile phone may upload the picture to the cloud server.
Osmond (US 20130031549). an owner may create an "album" data storage structure of digital images in the photo sharing application subspace that may include digital images in the photo sharing application subspace of other owners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
8/2/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447